ITEMID: 001-80929
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF DOVGUCHITS v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Christos Rozakis
TEXT: 5. The applicant was born in 1956 and lives in the town of Ryazan in the Ryazan Region. He is a former military officer.
6. In 2002 the applicant sued his military unit for wage arrears for his military service in 1996 when he had taken part in a military operation in Tajikistan.
7. On 22 February 2002 the Military Court of the Ryazan Garrison upheld the action and awarded the applicant 163,732.80 Russian roubles (RUR). The judgment was not appealed against and became final.
8. On 3 April 2002 the applicant received a writ of execution and submitted it to the Ryazan Office of the State Treasury. On 26 April 2002, after the Ryazan Office of the State Treasury had refused to execute the judgement, the applicant submitted the writ to the Ministry of Finance of the Russian Federation.
9. On 30 September 2002 the applicant was discharged from the army.
10. On 16 July 2003 the Presidium of the Military Court of the Moscow Command, by way of a supervisory review, quashed the judgment of 22 February 2002 and remitted the case for a fresh examination to the Military Court of the Ryazan Garrison.
11. On 15 September 2003 the Military Court of the Ryazan Garrison decided not to examine the action as the applicant had defaulted at two hearings.
12. On 12 August 2004 the Military Section of the Supreme Court of the Russian Federation, acting on a supervisory review, found that the applicant had not been duly summonsed to the hearings before the Military Court of the Ryazan Garrison, quashed the judgment of 16 July 2003 and the decision of 15 September 2003 and ordered a re-examination of the case by the Presidium of the Military Court of the Moscow Command.
13. On 15 September 2004 the Presidium of the Military Court of the Moscow Command, by way of supervisory-review proceedings, re-examined the case, awarded the applicant RUR 56,311.20 and dismissed the remainder of his claims.
14. In January 2005 the applicant asked the Military Section of the Supreme Court of the Russian Federation to initiate a supervisory review in respect of the judgment of 15 September 2004. On 3 May 2005 the request was dismissed.
15. In July 2005 the applicant unsuccessfully requested the President of the Supreme Court of the Russian Federation to quash the judgment of 15 September 2004 by way of a supervisory review. On 10 August 2005 the Vice President of the Supreme Court of the Russian Federation refused to institute supervisory-review proceedings in respect of the judgment of 15 September 2004.
VIOLATED_ARTICLES: 6
